
Exhibit (10)(b)(1)

 
MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (the “Agreement”) is entered into as of
November 16, 2007, by and among Atlantis Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), Atlantis Holdings LLC, a Delaware limited liability
company (“Parent”, and together with Merger Sub and their respective successors,
the “Companies”), Goldman, Sachs & Co. (“Goldman Sachs”), and TPG Capital, L.P.
(“TPG”, together with Goldman Sachs, the “Managers”).
 
WHEREAS, Parent, Merger Sub and Alltel Corporation, a Delaware corporation
(“Alltel”), entered into an Agreement and Plan of Merger, dated as of May 20,
2007 (as may be amended and restated, supplemented or otherwise modified from
time to time, the “Merger Agreement”) pursuant to which Merger Sub will merge
with and into Alltel, with Alltel as the surviving corporation (the “Merger”);
 
WHEREAS, pursuant to the Merger Agreement and by virtue of the Merger, Alltel
will assume, by operation of law, all of the liabilities and obligations of
Merger Sub, including all liabilities and obligations set forth in this
Agreement;
 
WHEREAS, GS Capital Partners VI Fund, L.P., GS Capital Partners VI GmbH & Co.
KG, GS Capital Partners VI (Alltel), L.P., GS Capital Partners VI Parallel, L.P,
TPG Atlantis V-A, L.P., TPG Atlantis V-B, L.P., TPG FOF V-A, L.P., TPG FOF V-B,
L.P., TPG Atlantis Coinvest-A, L.P., TPG Atlantis Coinvest-B, L.P. and TPG
Atlantis Coinvest-C, L.P. (collectively, the “Funds”) are making an equity
investment in Parent in connection with the Merger; and
 
WHEREAS, the Companies wish to retain the Managers to provide certain management
and advisory services to the Companies, and the Managers are willing to provide
such services on the terms set forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:


1.            Services.  Each Manager hereby severally agrees that, during the
term of this Agreement (the “Term”), it will provide to the Companies, to the
extent requested by the Companies and mutually agreed by the Companies and each
Manager, by and through itself and/or such Manager’s successors, assigns,
affiliates, officers, employees and/or representatives and third parties
(collectively hereinafter referred to as the “Manager Designees”), as such
Manager in its sole discretion may designate from time to time, management,
advisory and consulting services in relation to the affairs of the Companies;
provided, that the responsibilities of one Manager shall not be substantially
disproportionate to the responsibilities of any other Manager.  Such management,
advisory and consulting services shall include, without limitation:
 
1

--------------------------------------------------------------------------------


(a)            advice in connection with the negotiation and consummation of
agreements, contracts, documents and instruments necessary to provide the
Companies with financing on terms and conditions satisfactory to the Companies
and their respective subsidiaries;
 
(b)            advice in connection with acquisition, disposition and change of
control transactions involving any of the Companies or their respective
subsidiaries;
 
(c)            financial, managerial and operational advice in connection with
day-to-day operations, including, without limitation, advice with respect to the
development and implementation of strategies for improving the operating,
marketing and financial performance of the Companies or their respective
subsidiaries; and
 
(d)            such other services (which may include financial and strategic
planning and analysis, consulting services, human resources and executive
recruitment services and other services) as the Managers and the Companies may
from time to time agree in writing.
 
The Managers or the Manager Designees will devote such time and efforts to the
performance of the services contemplated hereby as the Managers deem reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by the Managers or the Manager Designees on a weekly,
monthly, annual or other basis.  The Companies acknowledge that each of the
services are not exclusive to the Companies or their respective subsidiaries and
that the Managers and the Manager Designees may render similar services to other
persons and entities.  The Managers and the Companies understand that the
Companies or their respective subsidiaries may at times engage one or more
investment bankers or financial advisers to provide services in addition to, but
not in lieu of, services provided by the Managers and the Manager Designees
under this Agreement; provided, that any such engagement will be made pursuant
to the terms of the Amended and Restated Limited Liability Operating Agreement
of Parent dated as of November 16, 2007 (as may be amended and restated,
supplemented or otherwise modified from time to time, the “LLC Agreement”) by
and among Parent and the Funds.  In providing services to the Companies or their
respective subsidiaries, the Managers and Manager Designees will act as
independent contractors and it is expressly understood and agreed that this
Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship and that no party has the right or
ability to contract for or on behalf of any other party or to effect any
transaction for the account of any other party.


2.            Payment of Fees.


(a)            On the date hereof, Merger Sub will pay to the Managers (or their
respective Manager Designees) an aggregate transaction fee equal to $230,000,000
(two hundred and thirty million dollars) (the “Transaction Fee”) plus an
aggregate financial advisory fee equal to $40,000,000 (forty million dollars)
(the “M&A Fee”).  The Transaction Fee and the M&A Fee will be divided among the
Managers as follows: (i) Goldman Sachs will be entitled to 50% and (ii) TPG will
be entitled to 50%.  To the extent that either Manager or any of their
respective affiliates are paid a separate fee in connection with the Merger,
such fee shall reduce the amount of the Transaction Fee to be paid pursuant to
this Section 2(a) to either TPG or Goldman Sachs,
 
2

--------------------------------------------------------------------------------


as the case may be.  In addition to the Transaction Fee and the M&A Fee, on the
date hereof, Merger Sub will pay to the Managers (or their respective Manager
Designees), upon obtaining the unanimous consent of the Managers as to the
amounts to be paid, an amount equal to all out-of pocket expenses incurred by or
on behalf of Parent and each Manager or their respective affiliates, including,
without limitation, (i) the reasonable fees, expenses and disbursements of
lawyers, accountants, consultants and other advisors that may have been retained
by Parent and/or any Manager or its respective affiliates and (ii) any fees
(including any financing fees) related to the Merger (all such fees and
expenses, in the aggregate, the “Covered Costs”).
 
(b)            During the Term, Merger Sub will pay to the Managers (or their
respective Manager Designees) a semi-annual aggregate monitoring fee equal to
1.0% (one percent) of the Companies’ Adjusted EBITDA for the semi-annual period
in question (the “Monitoring Fee”) as partial compensation for the services
provided by the Managers or the Manager Designees under this Agreement, with
such fee being payable by Merger Sub in arrears as soon as practicable following
the determination of the Companies’ Adjusted EBITDA for the applicable calendar
semi-annual period; provided, that the Monitoring Fee shall be pro rated for the
period from the date of consummation of the Merger through December 31, 2007;
provided, further, that the Managers or Manager Designees may, with the
unanimous consent of the Managers, pay, or cause Merger Sub to pay, any portion
of the Monitoring Fee to any third-party in respect of services provided from
time to time by such third party to the Companies.  For calculation of the
Monitoring Fee, “Adjusted EBITDA” shall mean “Consolidated EBITDA” as such term
is defined in that certain Credit Agreement, dated as of November 16, 2007, as
amended from time to time, by and among Alltel Communications, Inc., as
borrower, Alltel Corporation, as guarantor, Citibank, N.A., as administrative
agent, Citigroup Global Markets Inc. (“CGMI”) and Goldman Sachs Credit Partners
L.P. (“GSCP”), as joint lead arrangers, CGMI, GSCP, Barclays Capital, the
investment banking division of Barclays Bank PLC, and RBS Securities
Corporation, as joint bookrunners, Barclays Bank PLC and The Royal Bank of
Scotland, as co-documentation agents, and each lender party thereto from time to
time (the “Credit Agreement”); provided, that, for purposes of this Agreement,
Adjusted EBITDA shall exclude section (a)(vii) (adjustments in respect of the
Monitoring Fee) and section (a)(ix) (adjustments in respect of certain projected
cost savings) of the definition of Consolidated EBITDA in the Credit Agreement.


(c)            During the Term, in addition to the fees paid pursuant to Section
2(b), Merger Sub will pay to the Managers (or their respective Manager
Designees) an aggregate fee (the “Subsequent Fee”) in connection with the
consummation of any financing or refinancing (equity or debt), dividend,
recapitalization, acquisition, disposition, spin-off or split-off transactions
involving the Companies or any of their direct or indirect subsidiaries equal to
customary fees charged by internationally-recognized investment banks for
serving as a financial advisor in similar transactions, such fee to be due and
payable for the foregoing services at the closing of such transaction.
 
(d)            Each payment made pursuant to this Section 2 shall be paid by
wire transfer of immediately available federal funds to the accounts specified
on Schedule 1 hereto, or to such respective other account(s) as the respective
Managers may specify to Merger Sub in writing prior to such payment. Each
payment made pursuant to this Section 2 (other than the Transaction Fee and the
Covered Costs) shall be allocated among the Managers (or their
 
3

--------------------------------------------------------------------------------


respective Manager Designees) as follows: (i) Goldman Sachs will be entitled to
50%; and (ii) TPG will be entitled to 50%; provided, that during the one year
period following the date hereof such allocation shall be adjusted to reflect
any transfers of membership units of Parent owned by investment funds affiliated
with a Manager and/or entities controlled by affiliates of such Manager
(excluding the Goldman Sachs Co-Investment Vehicles and the TPG Co-Investment
Vehicles (as defined in the LLC Agreement)) following the date hereof (such
Manager, a “Transferring Manager”), other than (x) transfers to affiliates of
such Transferring Manager permitted pursuant to Section 7.02(a) of the LLC
Agreement or (y) pro rata transfers by each of the investment funds affiliated
with the Transferring Managers and each of the entities controlled by affiliates
of such Transferring Managers (such allocation, as adjusted from time to time,
the “Allocation Percentage”).  For the avoidance of doubt, upon a transfer
giving rise to an adjustment pursuant to the preceding sentence (i) the
Transferring Manager’s Allocation Percentage shall be equal to (x) the number of
membership units held by investment funds affiliated with such Transferring
Manager and/or entities controlled by affiliates of such Transferring Manager
(excluding the Goldman Sachs Co-Investment Vehicles and the TPG Co-Investment
Vehicles) after giving effect to the transfer over (y) the total number of
membership units held by investment funds affiliated with the Managers and/or
entities controlled by affiliates of the Managers (excluding the Goldman Sachs
Co-Investment Vehicles and the TPG Co-Investment Vehicles) after giving effect
to such transfer, and (ii) the Allocation Percentage of the non-Transferring
Manager shall be equal to 100 minus the Transferring Manager’s Allocation
Percentage determined in clause (i) above.


(e)            Each payment made to TPG pursuant to this Section 2 shall be
received as follows: 37.8984% shall be received in respect of the services
performed on behalf of TPG Media V-AIV 1, L.P., 28.4519% shall be received in
respect of the services performed on behalf of TPG Media V-AIV 2, L.P., 0.1736%
shall be received in respect of the services performed on behalf of TPG FOF V-A,
L.P., 0.1400% shall be received in respect of the services performed on behalf
of TPG FOF V-B, L.P. and an aggregate 33.3361% shall be received in respect of
the services performed on behalf of TPG Atlantis Coinvest-A, L.P., TPG Atlantis
Coinvest-B, L.P. and TPG Atlantis Coinvest-C, L.P.


3.            Deferral.  In the event that any financing or similar agreements
to which any of the Companies is a party and that have been approved by written
consent of TPG Media V-AIV 1, L.P. and GS Capital Partners VI Parallel, L.P. (or
any of their respective affiliates that may be designated as managing member of
Parent from time to time (such consent, the “Requisite Consent” and such
financing or similar agreements, the “Financing Documents”) restrict the payment
of all or any portion of any fee payable to the Managers (or their respective
Manager Designees) pursuant to Section 2 above for any payment period (such
restricted fees, the “Deferred Fees”), the amount of fees paid to each Manager
and Manager Designee in such period will be reduced pro rata (based on aggregate
fees payable to each such Manager or their respective Manager Designee), and any
Deferred Fees will accrue in the immediately succeeding period in which such
amounts could, consistent with the Financing Documents, be paid, and will be
paid in such succeeding period (in addition to such other amounts that would
otherwise be payable at such time) in the manner set forth in Section 2.


4

--------------------------------------------------------------------------------


4.            Term.  This Agreement will continue in full force and effect until
December 31, 2017; provided that, starting on such date, this Agreement shall be
automatically extended each December 31 for an additional year unless the
Companies or the Managers, acting upon Requisite Consent, provide written notice
of their desire not to automatically extend the term of this Agreement to the
other parties hereto at least ninety (90) days prior to such December 31;
provided, further, that (x) this Agreement may be terminated at any time upon
Requisite Consent and (y) this Agreement shall terminate automatically
immediately prior to the earlier of (i) an initial underwritten public offering
and sale of equity securities of Parent, Merger Sub or any of their respective
successors for cash pursuant to an effective registration statement (other than
on Form S-4, S-8 or a comparable form) (an “IPO”) or (ii) a transfer or issuance
of equity securities of any of the Companies (including by way of a merger,
consolidation, amalgamation, share exchange or other form of similar business
combination), in a single or series of related transactions, resulting in a
Person or Persons other than the existing stockholders owning, directly or
indirectly, a majority of the voting power of the applicable Company, upon the
consummation of such transfer or issuance, or the sale of all or substantially
all of the assets of any of the Companies (any such sale transaction, a “Sale”),
in each case, unless otherwise agreed by Requisite Consent.  For the avoidance
of doubt, termination of this Agreement will not relieve a party from liability
for any breach of this Agreement on or prior to such termination.  In the event
of a termination of this Agreement, Merger Sub will pay the Managers (or their
respective Manager Designees) (i) all unpaid Transaction Fees (pursuant to
Section 2(a) above), Covered Costs (pursuant to Section 2(a) above), Monitoring
Fees (pursuant to Section 2(b) above), Subsequent Fees (pursuant to Section 2(c)
above), Deferred Fees (pursuant to Section 3 above) and Reimbursable Expenses
(pursuant to Section 5(a) below) due with respect to periods prior to the date
of termination plus (ii) the sum of the net present values (using discount rates
equal to the then yield on U.S. Treasury Securities of like maturity) of the
Monitoring Fees that would have been payable with respect to the period from the
date of termination until the expiration date in effect immediately prior to
such termination, assuming for such purposes that (a) the baseline Adjusted
EBITDA for purposes of such calculation is the greater of (x) Adjusted EBITDA
for the most recently completed semi-annual period and (y) the average of the
Adjusted EBITDA for the last two completed semi-annual periods and (b) EBITDA
would have grown during each subsequent semi-annual period until the expiration
date in effect immediately prior to such termination at a rate reflecting the
greater of (x) a compounded annual growth rate of 10% and (y) the compounded
annual growth rate of the last two completed fiscal years.  The amounts
described in clause (ii) above shall be divided among the Managers in accordance
with the Managers’ Allocation Percentage, as of such date.  In the event of an
IPO or Salethat, in either case, includes non-cash consideration, each Manager
may elect for it or its Manager Designees to receive all or any portion of any
amounts payable pursuant to this Agreement as a result of such IPO or Sale in
the form of such non-cash consideration, valued at the sale price.  All of
Section 4 through Section 14 will survive termination of this Agreement.


5.            Expenses; Indemnification.


(a)            Expenses.  Merger Sub will pay to the Managers (or their
respective Manager Designees) on demand all Reimbursable Expenses whether
incurred prior to or following the date of this Agreement.  As used herein,
“Reimbursable Expenses” means (i) all out-of-pocket expenses incurred following
the consummation of the Merger relating to the
 
5

--------------------------------------------------------------------------------


services provided by the Managers, their respective affiliates, or the Manager
Designees to the Companies or any of their affiliates from time to time
(including, without limitation, all air travel (by first class on a commercial
airline or by charter, as determined by the Managers or the Manager Designees)
and other travel related expenses), (ii) all out-of-pocket legal expenses
incurred by the Managers, their respective affiliates or the Manager Designees
in connection with the enforcement of rights or taking of actions under this
Agreement, the Merger Agreement or any related documents or instruments, whether
incurred prior to or following the date of this Agreement, and (iii) all
expenses incurred by the Managers, their respective affiliates or the Manager
Designees which are properly allocable to the Companies, including in connection
with their management and operations, whether incurred prior to or following the
date of this Agreement.


(b)            Indemnity and Liability.  The Companies, jointly and severally,
will indemnify, exonerate and hold the Managers, the Manager Designees and each
of their respective partners, shareholders, members, affiliates, associated
investment funds, directors, officers, fiduciaries, managers, controlling
persons, employees and agents and each of the partners, shareholders, members,
affiliates, associated investment funds, directors, officers, fiduciaries,
managers, controlling persons, employees and agents of each of the foregoing
(collectively, the “Indemnitees”) free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including attorneys’ fees
and expenses) incurred by the Indemnitees or any of them before or after the
date of this Agreement (collectively, the “Indemnified Liabilities”), arising
out of any action, cause of action, suit, arbitration, investigation or claim
arising out of, or in any way relating to (i) this Agreement, the Merger
Agreement, any transaction to which any of the Companies is a party or any other
circumstances with respect to any of the Companies or (ii) operations of, or
services provided by the Managers or the Manager Designees to, the Companies, or
any of their respective affiliates from time to time; provided, that the
foregoing indemnification rights will not be available to the extent that any
such Indemnified Liabilities arose on account of such Indemnitee’s gross
negligence or willful misconduct; and provided, further, that if and to the
extent that the foregoing undertaking may be unavailable or unenforceable for
any reason, the Companies hereby agree to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  For purposes of this Section 5(b), none of
the circumstances described in the limitations contained in the two provisos in
the immediately preceding sentence will be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so determined to apply to any
Indemnitee as to any previously advanced indemnity payments made by the
Companies, then such payments will be promptly repaid by such Indemnitee to the
Companies without interest.  The rights of any Indemnitee to indemnification
hereunder will be in addition to any other rights any such person may have under
any other agreement or instrument referenced above or any other agreement or
instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation.


6

--------------------------------------------------------------------------------


6.            Disclaimer and Limitation of Liability; Opportunities.


(a)            Disclaimer; Standard of Care.  None of the Managers nor any of
their respective Manager Designee makes any representations or warranties,
express or implied, in respect of the services to be provided by the Managers or
the Manager Designees hereunder.  In no event will the Managers, the Manager
Designees or Indemnitees be liable to the Companies or any of their respective
affiliates for any act, alleged act, omission or alleged omission that does not
constitute gross negligence or willful misconduct of the Managers or the Manager
Designees as determined by a final, non-appealable determination of a court of
competent jurisdiction.


(b)            Freedom to Pursue Opportunities.  In recognition that the
Managers, the Manager Designees and their respective Indemnitees currently have,
and will in the future have or will consider acquiring, investments in numerous
companies with respect to which the Managers, the Manager Designees or their
respective Indemnitees may serve as an advisor, a director or in some other
capacity, and in recognition that each Manager, each Manager Designee and their
respective Indemnitees have myriad duties to various investors and partners, and
in anticipation that the Companies, on the one hand and each Manager and Manager
Designee (or one or more of their respective Indemnitees or portfolio
companies), on the other hand, may engage in the same or similar activities or
lines of business and have an interest in the same areas of corporate
opportunities, and in recognition of the benefits to be derived by the Companies
hereunder and in recognition of the difficulties which may confront any advisor
who desires and endeavors fully to satisfy such advisor’s duties in determining
the full scope of such duties in any particular situation, the provisions of
this Section 6(b) are set forth to regulate, define and guide the conduct of
certain affairs of the Companies as they may involve the Managers, the Manager
Designees or their respective Indemnitees.  Except as the Managers or the
Manager Designees, may otherwise agree in writing after the date hereof:


(i)            The Managers, the Manager Designees and their respective
Indemnitees will have the right: (A) to directly or indirectly engage in any
business (including, without limitation, any business activities or lines of
business that are the same as or similar to those pursued by, or competitive
with, the Companies and their subsidiaries), (B) to directly or indirectly do
business with any client or customer of the Companies and their subsidiaries,
(C) to take any other action that a Manager or a Manager Designee believes in
good faith is necessary to or appropriate to fulfill its obligations as
described in the first sentence of this Section 6(b), and (D) not to present
potential transactions, matters or business opportunities to the Companies or
any of their subsidiaries, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another Person.


(ii)            The Managers, the Manager Designees and their respective
Indemnitees will have no duty (contractual or otherwise) to communicate or
present any corporate opportunities to the Companies or any of their affiliates
or to refrain from any actions specified in Section 6(b)(i), and the Companies,
on their own behalf and on behalf of their affiliates, hereby renounce and waive
any right to require the Managers, the Manager Designees or any of their
respective
 
 
7

--------------------------------------------------------------------------------


Indemnitees to act in a manner inconsistent with the provisions of this Section
6(b).


(iii)            Except as provided in Section 6(a), none of the Managers, the
Manager Designees nor any of their respective Indemnitees will be liable to the
Companies or any of their affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 6(b) or of any such Person’s participation therein.


Notwithstanding the foregoing, no Manager may take any action otherwise
permitted by this Section 6(b) if it would be reasonably likely to result in the
U.S. Federal Communications Commission or any other governmental entity imposing
any restrictions or conditions on Parent’s or Alltel’s business or on the Funds’
ownership or control of Parent or Alltel.  For the avoidance of doubt, any
actions taken, directly or indirectly, by any publicly traded controlled
affiliate (or any of its officers, directors or employees) of a Manager shall
not be deemed to be an action taken by such Manager.


(c)            Limitation of Liability.  In no event will a Manager, a Manager
Designee or any of their respective Indemnitees be liable to the Companies or
any of their affiliates for any indirect, special, incidental or consequential
damages, including, without limitation, lost profits or savings, whether or not
such damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to the services to be provided by a
Manager or a Manager Designee hereunder.
 
7.            Assignment, etc.  Except as provided below, none of the parties
hereto will have the right to assign this Agreement without the prior written
consent of each of the other parties.  Notwithstanding the foregoing, (a) each
Manager may assign all or part of its rights and obligations hereunder to any of
its respective affiliates that provides services similar to those called for by
this Agreement, in which event such Manager will no longer be entitled to any
fees under Section 2 and reimbursement of expenses under Section 2(a) and
Section 5(a) and will be released of all of its obligations hereunder and (b)
the provisions hereof for the benefit of Indemnitees of the Managers will inure
to the benefit of such Indemnitees and their successors and assigns.


8.            Amendments and Waivers.  No amendment or waiver of any term,
provision or condition of this Agreement will be effective, unless given in
writing by Requisite Consent and executed by the Companies; provided, that any
Manager may waive any portion of any fee to which it is entitled pursuant to
this Agreement, and, unless otherwise directed by the Manager, such waived
portion will revert to the Companies.  No waiver on any one occasion will extend
to or effect or be construed as a waiver of any right or remedy on any future
occasion.  No course of dealing of any person nor any delay or omission in
exercising any right or remedy will constitute an amendment of this Agreement or
a waiver of any right or remedy of any party hereto.


9.            Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  
 
8

--------------------------------------------------------------------------------


ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS
AGREEMENT MAY BE BROUGHT AND ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR) THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
MANHATTAN, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.


10.          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


11.          Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes any
prior communication or agreement with respect thereto.


12.          Notice.  All notices, demands, and communications required or
permitted under this Agreement will be in writing and will be effective if
served upon such other party and such other party’s copied persons as specified
below to the address set forth for it below (or to such other address as such
party will have specified by notice to each other party) if (i) delivered
personally, (ii) sent and received by facsimile, (iii) sent by electronic mail
or (iv) sent by certified or registered mail or by Federal Express, DHL, UPS or
any other comparably reputable overnight courier service, postage prepaid, to
the appropriate address as follows:


If to the Companies (with a copy, which shall not constitute notice, to Goldman
Sachs and TPG), to:


Alltel Corporation
One Allied Drive
Little Rock, Arkansas 72202
Attention:  Richard N. Massey
Facsimile: (501) 905-0962


If to Goldman Sachs, to:
 
Goldman, Sachs & Co.
85 Broad Street, 12th Floor
New York, NY 10004
Attention:  Joe Gleberman
Facsimile:  (212) 357-5505
 
with a copy (which shall not constitute notice) to:
 
9

--------------------------------------------------------------------------------


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael J. Aiello, Esq.
Facsimile:  (212) 310-8007
 
 
If to TPG, to:


TPG Capital, L.P.
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102
Attention:  Clive D. Bode
Facsimile:  (817) 871-4088
 
with a copy (which shall not constitute notice) to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention:  Michael A. Gerstenzang
Facsimile:  (212) 225-3999
 
Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail.  Each of the
parties hereto will be entitled to specify a different address by giving notice
as aforesaid to each of the other parties hereto.


13.          Severability.  If in any proceedings a court will refuse to enforce
any provision of this Agreement, then such unenforceable provision will be
deemed eliminated from this Agreement for the purpose of such proceedings to the
extent necessary to permit the remaining provisions to be enforced.  To the full
extent, however, that the provisions of any applicable law may be waived, they
are hereby waived to the end that this Agreement be deemed to be valid and
binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof will be found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.


14.          Counterparts.  This Agreement may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, each of
which when so executed will
 
10

--------------------------------------------------------------------------------


 
be deemed to be an original and all of which together will constitute one and
the same agreement.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




[SIGNATURE PAGES TO FOLLOW]


 
 
 
 
 
 
 
 
 
 
 

 



12

--------------------------------------------------------------------------------






 
ATLANTIS HOLDINGS, LLC
 
By: /s/ Clive Bode                                 
        Name: Clive Bode
        Title: Vice President
     
ATLANTIS MERGER SUB, INC.
 
By: /s/ Clive Bode                                 
        Name: Clive Bode
        Title: Vice President
   



 
 
 
 
 
 

 

   





--------------------------------------------------------------------------------






 
GOLDMAN, SACHS & CO.

 

By:   /s/ Joseph Gleberman                         
 
      
 Name: Joseph Gleberman                                                          
        Title: Managing Director




 
 
 
 
 

 

 
 
 





--------------------------------------------------------------------------------






 
TPG CAPITAL, L.P.

 
By: Tarrant Capital, LLC
 
 

By:   /s/ Clive Bode                                         
 
        Name: Clive
Bode                                                           
        Title: Vice President






   





--------------------------------------------------------------------------------







Schedule 1
 




Wire Transfer Instructions for Goldman Sachs:


Citibank, New York
ABA: 021 000 089
1st Bene: Goldman Sachs and Company
Account #: 30627533
2nd Bene: MBD Fee Clearance Account
Account #: 8720-4380
Ref: Atlantispia 459291
Attn: Bryan Menar






Wire Transfer Instructions for TPG:
JP Morgan Chase Bank - New York
Swift: CHASUS33
ABA #: 021-000-021
Account Name: TPG Capital, LP
Account #: 722602604
Reference: Alltel Monitoring/Transaction Fees








 
 
 




 
 
